DAUKSCH, Judge.
This is before the court on a petition for writ of mandamus. Petitioner seeks a name change from the circuit court and the judge has failed or refused to act; we know not which because two orders for response have been essentially unanswered. An assistant attorney general alleges that perhaps petitioner is not entitled to action by the circuit court because he is a prisoner domiciled in another county thus may not be entitled to an order of the court. We cannot agree this is sufficient reason for the trial judge to not act upon the pending case. It should be decided one way or another.
We deem it unnecessary to issue the writ at this time in full confidence the trial judge will act upon receipt of this decision. When the case is concluded below the respondent is requested to notify this court.
It is so ordered.
DANIEL, C.J., concurs.
GOSHORN, J., dissents with opinion.